SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q For the quarterly period ended September 30, 2011 of COMPUCREDITHOLDINGS CORPORATION a Georgia Corporation IRS Employer Identification No.58-2336689 SEC File Number 0-53717 Five Concourse Parkway, Suite 400 Atlanta, Georgia 30328 (770)828-2000 CompuCredit’s common stock, no par value per share, is registered pursuant to Section12(b) of the Securities Exchange Act of 1934 (the “Act”). CompuCredit (1)is required to file reports pursuant to Section13 or Section15(d) of the Act, (2)has filed all reports required to be filed by Section13 or 15(d) of the Act during the preceding 12months and (3)has been subject to such filing requirements for the past ninetydays. CompuCredit has submitted electronically and posted on its corporate Web site, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). CompuCredit is a smaller reporting company and is not a shell company. As of October 31, 2011, 22,395,946 shares of common stock, no par value, of the registrant were outstanding. (This excludes 1,672,656 loaned shares to be returned as of that date.) Table of Contents COMPUCREDIT HOLDINGS CORPORATION FORM10-Q TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statement of Equity 3 Consolidated Statements of Comprehensive Income (Loss) 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 43 Item1A. Risk Factors 43 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 5. Other
